               Case 2:19-cr-00202-RSM Document 40 Filed 12/14/20 Page 1 of 1




 1                                                    CHIEF JUDGE RICARDO S. MARTINEZ
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                       )   NO. CR19-202-RSM
 8                                                   )
                     Plaintiff,                      )
 9                                                   )   ORDER GRANTING UNOPPOSED
                v.                                   )   MOTION TO MODIFY CONDITIONS
10                                                   )   OF BOND
     STEVEN MICHAEL BURKE,                           )
11                                                   )
                     Defendant.                      )
12                                                   )
13
            THE COURT has reviewed the unopposed motion to modify the conditions of
14
     Steven Burke’s bond and the records and files in this case.
15
             IT IS NOW ORDERED that Mr. Burke’s appearance bond be modified to add
16
     Tara Wootten as an adult who can supervise Mr. Burke around his children.
17
            DATED this 14th day of December 2020.
18


                                                    A
19
20
                                                    RICARDO S. MARTINEZ
21                                                  CHIEF UNITED STATES DISTRICT
                                                    JUDGE
22
23
     Presented by:
24
     s/ Sara Brin
25   Assistant Federal Public Defender
26   Attorney for Steven Michael Burke


                                                                 FEDERAL PUBLIC DEFENDER
       ORDER GRANTING UNOPPOSED                                     1601 Fifth Avenue, Suite 700
       MOTION TO MODIFY BOND                                          Seattle, Washington 98101
       (United States v. Burke; CR19-202-RSM) - 1                                (206) 553-1100
